NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	Claim 6 has been amended as requested in the amendment filed March 22, 2022.  Following the amendment, claims 1-2, 5-6 and 10-20 are pending in the present application.

Information Disclosure Statement
	The information disclosure statement (IDS) filed 03/22/2022 has been considered and the reference(s) therein is/are of record.

Terminal Disclaimer
The terminal disclaimer filed on March 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,498,522, 10,335,468, and 11,110,155 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the obviousness-type double patenting rejections have been overcome.

Conclusion
Claims 1-2, 5-6 and 10-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the immunotherapeutic compositions presently claimed, which is formulated in a water-in-oil emulsion having a combination of particular adjuvant ingredients formulated at certain percentages within the composition. While the various adjuvant components were known and used within the prior art (see cited art below), the particular combination of components recited at the particular percentages within the composition was not disclosed or suggested within the prior art. The closest prior art includes the following:
US 2002/0058040 A1 by Grimes et al. teaches a vaccine composition comprising an immunogenic conjugate in an emulsion comprising a pharmaceutically acceptable oil vehicle comprising a mixture of metabolizable squalene and squalane, a surfactant emulsifier such as mannide monooleate and a surfactant emulsion stabilizer such as polyoxy-40-hydrogenated castor oil (see abstract and [0016]). However, the reference does not teach the percentages of each of these components, and there is nothing to teach or suggest that they would necessarily fall within the ranges of the adjuvant components presently claimed. 
Alving CR. Design and selection of vaccine adjuvants: animal models and human trials. Vaccine, 20 (2002), S56-S64.
Brennan FR and Dougan G. Non-clinical safety evaluation of novel vaccines and adjuvants: new products, new strategies. Vaccine, 23 (2005), 3210-3222.
Kenney RT and Edelman R. Survey of human-use adjuvants. Expert. Rev. Vaccines, 2(2) (2003), 167-188.

One of ordinary skill in the art using the guidance provided in the present specification could have reasonably made and used the claimed immunotherapeutic compositions in a method of treating or reducing amyloid plaque deposition in a subject having Alzheimer's disease without undue experimentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649